[Cite as State v. Graves, 2014-Ohio-1915.]


                                        COURT OF APPEALS
                                     ASHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                :       JUDGES:
                                             :
                                             :       Hon. W. Scott Gwin, P.J.
        Plaintiff - Appellee                 :       Hon. Sheila G. Farmer, J.
                                             :       Hon. Craig R. Baldwin, J.
-vs-                                         :
                                             :
RAYMOND GRAVES                               :       Case No. 13-COA-032
                                             :
        Defendant - Appellant                :       OPINION



CHARACTER OF PROCEEDING:                             Criminal appeal from the Ashland
                                                     County Court of Common Pleas,
                                                     Case No. 08-CRI-042



JUDGMENT:                                            Affirmed



DATE OF JUDGMENT:                                    May 5, 2014



APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

CHRISTOPHER R. TUNNELL                               ERIN N. POPLAR
Ashland County Prosecutor                            DANIEL D. MASON
                                                     Poplar & Mason, LLC
By: PAUL T. LANGE                                    103 Milan Ave., Suite 6
Assistant Prosecuting Attorney                       Amherst, OH 44001
110 Cottage Street, Third Floor
Ashland, OH 44805
Ashland County, Case No. 13-COA-32                                                          2

Baldwin, J.

       {¶1}    Appellant Raymond Graves appeals a judgment of the Ashland County

Common Pleas Court resentencing him to thirty-six months incarceration for a 2008

conviction of failure to register notice of a change of address (R.C. 2950.05(E)(1)).

Appellee is the State of Ohio.

                              STATEMENT OF FACTS AND CASE

       {¶2}    In 1985, appellant was convicted of four counts of rape. Upon his release

from prison in 2003, appellant was classified a sexually oriented offender, which required

him to register his address for a period of ten years with the sheriff's office in any county

in which he resided. On August 16, 2006, and again on August 16, 2007, appellant

registered his address with the Ashland County Sheriff's Department.

       {¶3}    In October of 2007, Ashland County Sheriff's Capt. Carl Richert, who is

responsible for sex offender registration in the county, learned that appellant's home at

348 Country Rd. 281, Sullivan, Ohio, was in foreclosure and scheduled to be sold at a

sheriff's sale. Capt. Richert sent appellant a certified letter in January, 2008, advising him

he needed to re-register by January 30, 2008. The letter was returned unclaimed.

Sometime following the return of the letter, the captain went to appellant's residence, but

found no one there and the house vacant. On January 30, 2008, after the sheriff's sale

had occurred, Capt. Terry Hamilton proceeded to appellant's home to determine whether

he had vacated the residence. Outside the home, Capt. Hamilton spoke with appellant

who informed the officer that he had already moved out of the residence. After Capt.

Hamilton advised Capt. Richert of appellant's status, Capt. Richert made several visits to
Ashland County, Case No. 13-COA-32                                                        3


appellant's home. On each occasion, Capt. Richert found no signs indicating anyone

was living in the residence.

       {¶4}    In early 2008, Michelle Lamb and her husband purchased appellant's

home at a sheriff's sale. When the Lambs visited the home in February, 2008, they found

no signs of anyone living in the house. The couple took possession of the home on

March 25, 2008, and spent the next couple of weeks working on the interior of the home.

Michelle Lamb never observed any signs someone was living in the home.

       {¶5}    Appellant never registered a change of address with the Ashland County

Sheriff's Office. As a result, the Ashland County Grand Jury indicted Appellant on one

count of failure to register change of address, in violation of R.C. 2950.05(F)(1), a felony

of the first degree. The matter proceeded to jury trial on June 17, 2008. After hearing all

the evidence and deliberations, the jury found Appellant guilty as charged. The trial court

ordered a presentence report and deferred sentencing. The trial court conducted a

sentencing hearing on September 8, 2008, and ordered Appellant to serve a three year

term of incarceration. This court affirmed the conviction on appeal. State v. Graves, 5th

Dist. Ashland No. 08-COA-034, 2009-Ohio-2976.

       {¶6}    Appellant was released from prison in April of 2011, and placed on post-

release control for five years.   Following the Ohio Supreme Court’s decision in State v.

Howard, 134 Ohio St. 3d 467, 983 N.E.2d 341, 2012-Ohio-5738, appellant filed a motion

to correct an illegal sentence, arguing that the application of Howard to appellant’s case

made him guilty of a felony of the third degree, rather than a felony of the first degree.

The court held a re-sentencing hearing on the instant case. At the same hearing,
Ashland County, Case No. 13-COA-32                                                     4


appellant was sentenced for a 2013 conviction of failure to register a change in address,

which he has appealed in Ashland App. No. 13-COA-033.

       {¶7}     The trial court re-sentenced appellant to a term of thirty-six months

incarceration, giving him credit for thirty-six months already served. Appellant assigns

three errors:

       {¶8}     “I.     THE TRIAL COURT ERRED WHEN IT IMPOSED THE MAXIMUM

SENTENCE.

       {¶9}     “II. THE TRIAL COURT ERRED IN SENTENCING APPELLANT TO THE

MAXIMUM SENTENCE IN PRISON IMPOSING AN UNNCESSARY BURDEN ON

STATE AND LOCAL RESOURCES.

       {¶10}    “III.     APPELLANT WAS DENIED EFFECTIVE ASSISTANCE OF

COUNSEL AS GUARANTEED BY THE SIXTH AND FOURTEENTH AMENDMENTS TO

THE UNITED STATES CONSTITUTION AND ARTICLE I, SECTION 10 OF THE OHIO

CONSTITUTION.”

                                               I.

       {¶11}    Appellant argues that the court erred in imposing the maximum sentence

of thirty-six months.

       {¶12}    The Supreme Court of Ohio in State v. Kalish, 120 Ohio St. 3d 23, 2008–

Ohio–4912, 896 N.E.2d 124, set forth a two step process for examining felony

sentences. The first step is to “examine the sentencing court's compliance with all

applicable rules and statutes in imposing the sentence to determine whether the

sentence is clearly and convincingly contrary to law.” Id. at ¶ 4. If this first step is

satisfied, the second step requires that the trial court's decision be reviewed under an
Ashland County, Case No. 13-COA-32                                                          5

abuse of discretion standard. Id. An abuse of discretion implies that the court's attitude

is unreasonable, arbitrary, or unconscionable. Id. at ¶19.

       {¶13}   R.C. 2929.12 sets forth the factors the court is to consider in felony

sentencing:

       {¶14}   “(A) Unless otherwise required by section 2929.13 or 2929.14 of the

Revised Code, a court that imposes a sentence under this chapter upon an offender for

a felony has discretion to determine the most effective way to comply with the purposes

and principles of sentencing set forth in section 2929.11 of the Revised Code. In

exercising that discretion, the court shall consider the factors set forth in divisions (B)

and (C) of this section relating to the seriousness of the conduct, the factors provided in

divisions (D) and (E) of this section relating to the likelihood of the offender's recidivism,

and the factors set forth in division (F) of this section pertaining to the offender's service

in the armed forces of the United States and, in addition, may consider any other factors

that are relevant to achieving those purposes and principles of sentencing.

       {¶15}   “(B) The sentencing court shall consider all of the following that apply

regarding the offender, the offense, or the victim, and any other relevant factors, as

indicating that the offender's conduct is more serious than conduct normally constituting

the offense:

       {¶16}   “(1) The physical or mental injury suffered by the victim of the offense due

to the conduct of the offender was exacerbated because of the physical or mental

condition or age of the victim.

       {¶17}   “(2) The victim of the offense suffered serious physical, psychological, or

economic harm as a result of the offense.
Ashland County, Case No. 13-COA-32                                                          6


       {¶18}   “(3) The offender held a public office or position of trust in the community,

and the offense related to that office or position.

       {¶19}   “(4) The offender's occupation, elected office, or profession obliged the

offender to prevent the offense or bring others committing it to justice.

       {¶20}   “(5) The offender's professional reputation or occupation, elected office, or

profession was used to facilitate the offense or is likely to influence the future conduct of

others.

       {¶21}   “(6) The offender's relationship with the victim facilitated the offense.

       {¶22}   “(7) The offender committed the offense for hire or as a part of an

organized criminal activity.

       {¶23}   “(8) In committing the offense, the offender was motivated by prejudice

based on race, ethnic background, gender, sexual orientation, or religion.

       {¶24}   “(9) If the offense is a violation of section 2919.25 or a violation of section

2903.11, 2903.12, or 2903.13 of the Revised Code involving a person who was a family

or household member at the time of the violation, the offender committed the offense in

the vicinity of one or more children who are not victims of the offense, and the offender

or the victim of the offense is a parent, guardian, custodian, or person in loco parentis of

one or more of those children.

       {¶25}   “(C) The sentencing court shall consider all of the following that apply

regarding the offender, the offense, or the victim, and any other relevant factors, as

indicating that the offender's conduct is less serious than conduct normally constituting

the offense:

       {¶26}   “(1) The victim induced or facilitated the offense.
Ashland County, Case No. 13-COA-32                                                      7


       {¶27}   “(2) In committing the offense, the offender acted under strong

provocation.

       {¶28}   “(3) In committing the offense, the offender did not cause or expect to

cause physical harm to any person or property.

       {¶29}   “(4) There are substantial grounds to mitigate the offender's conduct,

although the grounds are not enough to constitute a defense.

       {¶30}   “(D) The sentencing court shall consider all of the following that apply

regarding the offender, and any other relevant factors, as factors indicating that the

offender is likely to commit future crimes:

       {¶31}   “(1) At the time of committing the offense, the offender was under release

from confinement before trial or sentencing, under a sanction imposed pursuant to

section 2929.16, 2929.17, or 2929.18 of the Revised Code, or under post-release control

pursuant to section 2967.28 or any other provision of the Revised Code for an earlier

offense or had been unfavorably terminated from post-release control for a prior offense

pursuant to division (B) of section 2967.16 or section 2929.141 of the Revised Code.

       {¶32}   “(2) The offender previously was adjudicated a delinquent child pursuant

to Chapter 2151. of the Revised Code prior to January 1, 2002, or pursuant to Chapter

2152. of the Revised Code, or the offender has a history of criminal convictions.

       {¶33}   “(3) The offender has not been rehabilitated to a satisfactory degree after

previously being adjudicated a delinquent child pursuant to Chapter 2151. of the Revised

Code prior to January 1, 2002, or pursuant to Chapter 2152. of the Revised Code, or the

offender has not responded favorably to sanctions previously imposed for criminal

convictions.
Ashland County, Case No. 13-COA-32                                                          8


         {¶34}   “(4) The offender has demonstrated a pattern of drug or alcohol abuse that

is related to the offense, and the offender refuses to acknowledge that the offender has

demonstrated that pattern, or the offender refuses treatment for the drug or alcohol

abuse.

         {¶35}   “(5) The offender shows no genuine remorse for the offense.

         {¶36}   “(E) The sentencing court shall consider all of the following that apply

regarding the offender, and any other relevant factors, as factors indicating that the

offender is not likely to commit future crimes:

         {¶37}   “(1) Prior to committing the offense, the offender had not been adjudicated

a delinquent child.

         {¶38}   “(2) Prior to committing the offense, the offender had not been convicted

of or pleaded guilty to a criminal offense.

         {¶39}   “(3) Prior to committing the offense, the offender had led a law-abiding life

for a significant number of years.

         {¶40}   “(4) The offense was committed under circumstances not likely to recur.

         {¶41}   “(5) The offender shows genuine remorse for the offense.”

         {¶42}   The trial court’s sentencing entry states that the court fully considered the

provisions of Revised Code Chapter 2929, the circumstances of the offense, the

information contained in the pre-sentence investigation report, and the information

furnished by the parties. Appellant was convicted of four counts of rape in 1985, and

while in prison, was convicted of assault for attacking a prison guard. At the sentencing

hearing, appellant expressed no remorse for his conduct, continuing to maintain his
Ashland County, Case No. 13-COA-32                                                         9


innocence.     The record does not reflect that the trial court abused its discretion in

sentencing appellant to thirty-six months incarceration.

                                                 II.

       {¶43}    In his second assignment of error, appellant argues that imposition of a

prison sentence in this case imposes and unnecessary burden on state or local

government resources.

       {¶44}    R.C. 2929.11(A) provides:

       {¶45}    “(A) A court that sentences an offender for a felony shall be guided by the

overriding purposes of felony sentencing. The overriding purposes of felony sentencing

are to protect the public from future crime by the offender and others and to punish the

offender using the minimum sanctions that the court determines accomplish those

purposes without imposing an unnecessary burden on state or local government

resources. To achieve those purposes, the sentencing court shall consider the need for

incapacitating the offender, deterring the offender and others from future crime,

rehabilitating the offender, and making restitution to the victim of the offense, the public,

or both.”

       {¶46}    As we noted in State v. Ferenbaugh, 5th Dist. Ashland No. 03COA038,

2004–Ohio–977 at paragraph 7, “[t]he very language of the cited statute grants trial

courts discretion to impose sentences. Nowhere within the statute is there any guideline

for what an ‘unnecessary burden’ is.” Moreover, in State v. Shull, 5th Dist. Ashland

No.2008–COA036, 2009–Ohio–3105, this Court reviewed a similar claim. We found that,

although burdens on State resources may be a relevant sentencing criteria, state law

does not require trial courts to elevate resource conservation above seriousness and
Ashland County, Case No. 13-COA-32                                                      10

recidivism factors. Shull, at paragraph 22, citing State v. Ober, 2nd Dist. No. 97CA0019,

1997 WL 624811 (October 10, 1997).

       {¶47}   Appellant raised this assignment of error in his first appeal in the instant

case, and we rejected his argument, stating:

       {¶48}   “The record sub judice is devoid of any evidence to support the claim of an

‘unnecessary burden on the state or local government resources.’ We find the trial

court's imposition of a prison term was appropriate in this matter and does not impose an

unnecessary burden on state or local resources.” Graves, supra, at ¶19.

       {¶49}   The record from the resentencing is equally devoid of any evidence to

support appellant’s claim, and he further has been given credit for time served for the

entire thirty-six month sentence. Therefore, the court’s prison sentence did not impose

any additional burden on state or local resources.

       {¶50}   The second assignment of error is overruled.

                                                  III.

       {¶51}   In his final assignment of error, appellant argues that counsel was

ineffective for filing the motion to correct an illegal sentence.

       {¶52}   A properly licensed attorney is presumed competent. State v. Hamblin, 37
Ohio St. 3d 153, 524 N.E.2d 476 (1988). Therefore, in order to prevail on a claim of

ineffective assistance of counsel, appellant must show counsel's performance fell below

an objective standard of reasonable representation and but for counsel’s error, the result

of the proceedings would have been different. Strickland v. Washington, 466 U.S. 668,

104 S. Ct. 2052, 80 L.Ed.2d 674(1984); State v. Bradley , 42 Ohio St. 3d 136, 538 N.E.2d
373 (1989). In other words, appellant must show that counsel’s conduct so undermined
Ashland County, Case No. 13-COA-32                                                    11


the proper functioning of the adversarial process that the trial cannot be relied upon as

having produced a just result. Id.

       {¶53}   Counsel’s motion resulted in appellant being resentenced for a third

degree felony as opposed to a first degree felony. Appellant has not demonstrated how

he was prejudiced by the filing of the motion, as the result inured to his benefit.

       {¶54}   The third assignment of error is overruled. The judgment of the Ashland

County Common Pleas Court is affirmed. Costs are assessed to appellant.

By: Baldwin, J.

Gwin, P.J. and

Farmer, J. concur.